Citation Nr: 1140042	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to March 12, 2011, for traumatic arthritis of the left knee with limitation of motion, and an evaluation in excess of 20 percent beginning March 12, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to November 1974, and from October 1990 to May 1991. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2011, the Board remanded the matter to the RO for additional evidentiary development.  

Following the Board's remand, the RO issued a rating decision in August 2011 increasing the evaluation of the Veteran's left knee disability from 10 percent to 20 percent, effective on March 12, 2011.  Because a rating higher than 20 percent is available for this disability, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

This matter was previously remanded to the RO in February 2011.  At that time, the Board directed the RO to obtain the Veteran's outstanding VA records and then arrange for him to undergo a VA examination to evaluate the current severity of his left knee disability.  

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand orders.  If the Board's remand orders were not substantially complied with upon remand, the Board itself errs in failing to insure compliance.  In such situations, the Board must remand the matter back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 

In this case, the RO did not substantially comply with the Board's remand directives.  

First, the AMC/RO did not attempt to obtain the outstanding VA treatment records, as directed by the Board.  

Second, the Veteran underwent a VA examination in March 2011, and the VA examiner issued an addendum in April 2011.  However, the examination is inadequate to decide the issue for two reasons.  

Initially, as indicated, the Veteran's outstanding VA treatment records had not been associated with the claims file at the time of the VA examination.  Thus, it is unclear if the VA examiner was adequately informed of the pertinent medical history.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical examiner must be fully informed of the pertinent medical history of a case).  

Similarly, the VA examiner reviewed contemporaneous X-rays, but noted in the April 2011 addendum that the most recent magnetic resonance imaging scan (MRI) findings were dated in April 2006.  The VA examiner commented that "[it] is uncertain if the MRI findings from 2006 are still current.  A repeat MRI of the left knee may be obtained as clinically warranted or for C&P purposes."  The Board notes that no further diagnostic testing was performed despite the VA examiner's indication that the 2006 MRI results may not be current.  

As it does not fully describe the current nature and severity of the Veteran's traumatic arthritis of the left knee, the VA examination is inadequate to decide the case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For these reasons, the Board finds that there has not been substantial compliance with the February 2011 remand directives.  Thus, another remand is necessary.  Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05.

As final matter, the Board notes that the Veteran's service organization representative (VSO) filed a written brief presentation in October 2011, which expressly raises the issue of entitlement to a TDIU.  

Although raised as a component of the increased rating claim on appeal, the Board finds that the issue should be bifurcated from the underlying increased rating claim, as a claim for a TDIU requires distinct notice and development under the VCAA.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (although a TDIU and increased rating issues are best analyzed as part of the same claim, bifurcation of the TDIU and increased rating aspects of the claim is generally within the Secretary's discretion); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).
 
Importantly in this regard, the most recent evidence of record pertinent to the issue, consisting of the March 2011 VA examination, indicates that the Veteran was still working at that time.  The record contains no more recent evidence addressing his employment status or employability.  Thus, the claim for a TDIU initially requires an appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice letter informing the Veteran of the elements necessary to establish entitlement to a TDIU.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (failure to satisfy VCAA notice requirements for TDIU was prejudicial).  All indicated evidentiary development, to include a VA examination, must then be undertaken.  See 38 U.S.C.A. § 5103A(a)-(d).


Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a VCAA letter advising him of the information and evidence necessary to substantiate the remanded claim for a TDIU, as required by Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006) and Hart v. Mansfield, 21 Vet. App.505 (2007).  

The letter should also request that the Veteran provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to the remanded claims.   

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records since November 2006.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  Finally, the Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing all development identified above, the RO should arrange for the Veteran to undergo a VA orthopedic examination to determine the nature and severity of the traumatic arthritis of the left knee with limitation of motion.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's traumatic arthritis of the left knee with limitation of motion.  

The examiner is asked to express the results of range of motion testing in degrees and in relation to normal range of motion.  He or she is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

4.  After completing all requested action, the RO should review the remanded claims and complete any further development necessary, to include arranging for the Veteran to undergo a VA examination to ascertain whether his service-connected disabilities alone preclude him from performing all forms of substantially gainful employment.  

Then, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


